                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-013-KDB-DCK

 LIBERTY MUTUAL INSURANCE COMPANY, )
 and LIBERTY MUTUAL GROUP, INC.,   )
                                   )
            Plaintiffs,            )
                                   )
 v.                                )                           ORDER OF DISMISSAL
                                   )
 OFFICIAL INSURANCE, LLC, and      )
 LLOYD LOUCHEZ,                    )
                                   )
            Defendants.            )

       Plaintiffs and Defendants in the above-captioned matter have reported this matter settled,

as reflected in the “Joint Motion to Approve Settlement” (Document No. 13) filed on October 4,

2019. That motion is now moot, as the parties have informed the Court that they have

incorporated the terms of their stipulated injunction into their settlement agreement. However,

the parties have requested that the Court retain jurisdiction of this matter in the event that the

parties later have a dispute about their contract or, pursuant to it, are permitted to file an agreed-

upon stipulation for judgment. After having considered the request and the record, the Court will

grant the parties’ request.

       IT IS, THEREFORE, ORDERED that, pursuant to Fed. R. Civ. P. 41, this action is

dismissed, with prejudice, except that the Court will retain jurisdiction of this matter in the event

that a dispute arises under the settlement agreement or circumstances warrant the filing of the

stipulation for judgment, in which case any such filings may be filed under Civil Action No.

3:19-cv-00013-KDB-DCK.

       SO ORDERED.              Signed: October 24, 2019
